Citation Nr: 0210042	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945 and was a prisoner of war (POW) of the German Government 
July 21, 1944 to April 28, 1945.  He died in September 1997.  
The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Thereafter, the claims folder was transferred to the 
RO in New York, New York.

Although the appellant requested a Travel Board hearing in 
her VA Form 9, submitted in September 1999, she withdrew her 
request in correspondence received in July 2002.


REMAND

At the time of his death, the veteran had claims pending for 
service connection for a heart condition and for TDIU.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Jones v. West, 136 F.3d 1296 (1998), 
held that in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
for such benefits at the time of his death, or else be 
entitled to such benefits under an existing rating or 
decision.  The Board also notes that the appellant's formal 
claim for dependency and indemnity compensation includes a 
claim for accrued benefits.  There is no evidence that the RO 
has considered and adjudicated these pending claims for the 
purposes of accrued benefits.  

Although the appellant's representative has requested her 
claim for service connection for the cause of the veteran's 
death be resolved before the accrued benefits claims, the 
Board finds that the issue is inextricably intertwined with 
the issue of entitlement to service connection for a heart 
condition for the purpose of accrued benefits, as both claims 
rely, at least in part, on the same theories of causation.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, the accrued benefits issue must be resolved prior 
to further appellate action on this issue.

A review of the evidence of record discloses the veteran died 
in September 1997 while an inpatient at the Columbia Memorial 
Hospital in Hudson, New York.  The terminal hospital records 
are not in the claims folder.  Chester B. Humphrey, M.D., in 
a June 1998 letter, indicates he treated the veteran, and the 
appellant testified during her June 2000 personal hearing, 
that a Dr. Aldariccio also treated the veteran for his heart 
condition.  Treatment records from these physicians have not 
been secured and associated with the claims file.

The death certificate shows that the immediate cause of death 
was cardiopulmonary arrest.  This was due to or as a 
consequence of carcinoma colon with metastasis and 
cerebrovascular accident.  At the time of his death, the 
veteran was service connected for PTSD, rated as 50 percent 
disabling.  Although an August 1997 VA cardiology examiner 
opined that the veteran's heart condition was not caused by 
his PTSD, the examiner did not opine as to whether his 
service-connected PTSD aggravated his heart condition.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Dr. Humphrey opined that 
the veteran's ischemic heart condition could have been the 
result of his prisoner of war incarceration because of 
stresses associated with his incarceration and unknown 
dietary availability.  The veteran's claims file and all his 
available medical records should be reviewed by a VA 
cardiologist and pertinent opinions provided regarding the 
etiology of his heart condition and any possible causal 
relationship with the cause of his death.

In light of the foregoing circumstances, the appellant's 
claims are REMANDED to the RO for the following actions:

1. The RO should develop the issues of 
entitlement to service connection for a 
heart condition and for TDIU, for 
purposes of accrued benefits and advise 
the appellant of any rating decision and 
her appellate rights, if necessary.  If 
the RO's determination is negative, the 
appellant and her representative must be 
informed of the appellant's procedural 
rights and notified of all requirements 
for completing an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 
(2001). 

2.  Thereafter, if necessary, RO should 
contact the appellant and request that 
she identify specific names, addresses 
and approximate dates of treatment for 
all health care providers, private or VA, 
who may possess additional records 
pertinent to her claim for entitlement to 
service connection for the cause of the 
veteran's death.  Then with any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
appellant which have not been previously 
secured.  Treatment records should 
specifically be obtained from Dr. 
Aldariccio of Sharon, Connecticut, and 
Chester B. Humphrey, M.D., 85 Seymour 
Street, Suite 325, Hartford, Connecticut 
06106-5506, as well as terminal treatment 
records from Columbia Memorial Hospital, 
in Hudson, New York.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her of 
this and request she provide a copy of 
the outstanding medical records.

4.  Thereafter, the claims folder should 
be submitted to a VA cardiologist for 
review and opinion as to the nature and 
etiology of the veteran's cardiovascular 
disability.  Based on a review of all 
pertinent medical documentation and 
history on file, the cardiologist is 
requested to provide an opinion of whether 
there was any relationship between the 
veteran's service and the cause of his 
death, including whether it is as likely 
as not that he developed ischemic heart 
disease as a result of his POW experience.  
The examiner is also requested to provide 
an opinion as to whether there was any 
etiological relationship between the 
cardiopulmonary arrest from which the 
veteran died or the cerebrovascular 
accident that substantially contributed to 
his death and his service-connected PTSD 
on a secondary basis, to include whether 
or not PTSD aggravated the veteran's 
cardiovascular disorder.  Complete 
rationale is to be provided for any 
opinion expressed.

5.  Thereafter, the RO should readjudicate 
the claim.

If the benefits sought on appeal remain denied, the appellant 
and her representative, should be provided with a 
supplemental statement of the case (SSOC) containing notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




